—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered July 28, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to disprove the agency defense beyond a reasonable doubt (see, People v Bynum, 70 NY2d 858; People v Bradley, 199 AD2d 237). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove his agency defense beyond a reasonable doubt. The evidence established that the defendant’s conduct evinced sufficient indicia of "[s]alesman-like behavior” (People v Roche, 45 NY2d 78, 85, cert denied 439 US 958) to establish that he was not acting solely on behalf of the undercover police officer, but that he had a personal interest in promoting the transaction (see, People v Argibay, 45 NY2d 45, 53-54, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930; People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935; People v Mosqueda, 170 AD2d 700). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rosenblatt, Ritter and Santucci, JJ., concur.